Case: 18-12809   Date Filed: 12/07/2018   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-12809
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:15-cr-00208-JSM-AAS-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus

MANUEL TORRES-SOLIS,
a.k.a. Manuelito,
a.k.a. Charlie,
a.k.a. Tio,
a.k.a. Abuelo,
a.k.a. Tunda,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (December 7, 2018)
              Case: 18-12809    Date Filed: 12/07/2018   Page: 2 of 2


Before WILSON, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:

      Bryant R. Camareno, appointed counsel for Manuel Torres-Solis in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Torres-Solis’s conviction and sentence are AFFIRMED.




                                         2